Title: From George Washington to Thomas Jefferson, 8 November 1780
From: Washington, George
To: Jefferson, Thomas


                        
                            Sir
                            Head Quarters Passaic Falls 8th November 1780
                        
                        I have been honored with your Excellencys favors of the 22d 25th and 26th ulto. We have already had reports
                            that the Enemy left Portsmouth precipitately a few days after landing. I shall be happy to hear it confirmed, as well as
                            the cause to which their hurry is attributed—that of the appearance of a French or Spanish Fleet upon the Coast of
                            Carolina. Should this account be premature, and should they establish a post in Virginia, I think it will be good policy
                            to remove the troops of Convention to a greater distance from them. General Phillips has applied for Passports for a Flag
                            Vessel to proceed to James River, as heretofore, with Cloathing and other necessaries for those troops. This will be
                            granted, and should they be removed from Charlotteville, your Excellency will be pleased upon the arrival of the Vessel in James
                            River to give directions for her to proceed to the most convenient place of debarkation, relatively to where the troops
                            may be.
                        I am glad to hear that you have permitted Govr Hamilton and Major Hayes to go to New York—while they remain
                            there upon parole, they will be less capable of concerting mischief than in Virginia, and it will deprive the enemy of a
                            pretext for complaining that they are treated with rigor.
                        Another embarkation is said to be preparing at New York, and I think it a very probable circumstance
                            considering the situation of the enemy’s affairs in South Carolina, and ours in this. They are well acquainted with the
                            expiration of the times of the better half of our Army, the latter end of December, and they know they may safely detach,
                            equal to the number we disband, from this time to the Month of May or June next, which is as soon as we generally get our
                            recruits into the Field. Should the enemy continue in the lower parts of Virginia, they will have every advantage by being
                            able to move up and down the Rivers in small parties, while it will be out of our power to molest them for want of the
                            means of suddenly transporting ourselves across those Rivers to come at them. This might be in a very great degree
                            obviated and they kept in check, if we had a number (say ) Flat
                            Boats upon travelling carriages attending the Army collected to watch their motions. We could then move across from River
                            to River with more rapidity than they could go down one and up another, and none of their detachments would be ever secure
                            by having the Water between them and us—Major Genl Greene is perfectly acquainted with the kind of Boats I have mentioned,
                            and with the mode of fixing them. He will give the proper directions for having them constructed, should your Excellency
                            approve the plan—New Castle I think, from its situation, would be a good and safe place to build the Boats. I have the
                            honor to be

                    